                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    BRANLETT EUGENE KIMMONS,                           Case No. 14-cv-00954-JD
                                                       Plaintiff,
                                   8
                                                                                           ORDER OF DISMISSAL
                                                v.
                                   9
                                                                                           Re: Dkt. No. 115
                                  10    A. AVILAR,
                                                       Defendant.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has filed a pro se civil rights action. On April 29, 2019, defendant filed a second

                                  14   motion for summary judgment and a second motion to dismiss for failure to prosecute. Plaintiff

                                  15   failed to file an opposition. On September 6, 2019, plaintiff was provided an additional 45 days to

                                  16   file an opposition or else the case would be dismissed under FRCP 41(b). Mail sent to plaintiff

                                  17   has been returned undeliverable because plaintiff is no longer in custody. Plaintiff has failed to

                                  18   update the Court with his current address or prosecute this case. The Court has repeatedly

                                  19   reminded plaintiff of his responsibility to prosecute this case and keep the Court updated with his

                                  20   current address. This case was nearly dismissed for failure to prosecute in 2018 (Docket No. 95),

                                  21   but plaintiff was provided an additional opportunity to pursue this case. This case is now

                                  22   DISMISSED with prejudice for plaintiff’s failure to comply with the Court’s orders. The pending

                                  23   motion (Docket No. 115) is DISMISSED as moot.

                                  24          IT IS SO ORDERED.

                                  25   Dated: October 30, 2019

                                  26
                                  27
                                                                                                    JAMES DONATO
                                  28                                                                United States District Judge
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        BRANLETT EUGENE KIMMONS,
                                   4                                                          Case No. 14-cv-00954-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        A. AVILAR,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on October 30, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Branlett Eugene Kimmons ID: BG3842
                                       44750 60th Street West
                                  18   Lancaster, CA 93536
                                  19

                                  20
                                       Dated: October 30, 2019
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  26
                                                                                          Honorable JAMES DONATO
                                  27

                                  28
                                                                                          2
